EXHIBIT 10.4

LEASE EXTENSION AGREEMENT

BETWEEN

WEIR REDEVELOPMENT COMPANY

AND

KIRKHILL TA CORPORATION

Both Weir Redevelopment Company and Kirkhill TA Corporation agree to extend an
original lease dated June 1, 1998, which has been extended and amended by mutual
agreement since its inception. The extended term will incorporate the following
revised terms.

 

  1. The term of the extended lease will be for one (1) year commencing on
May 1, 2010 and terminating on April 30, 2011.

 

  2. The annual base rent will be $224,016.00 payable monthly in advance in
equal payments of $18,668.00.

 

  3. Lessee may extend term for two (2) additional one (1) year terms with a six
month notice to Lessor at the same annual base rent.

 

Agreed to this day October 30, 2009     By:   /s/ Leonard S. Jolles      
Leonard S. Jolles        Weir Redevelopment Corporation     By:  
/s/ Jim Sweeney       Kirkhill TA Corporation    